Citation Nr: 1335902	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  09-27 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart condition, to include coarctation of the aorta, adult type.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to October 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied reopening the claim of entitlement to service connection for coarctation of the aorta, adult type.

The Veteran failed to appear for his scheduled Travel Board hearing in September 2011 without explanation.  He has not requested that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.

In March 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and readjudication, to include obtaining records from the Social Security Administration (SSA).   The Board remanded the matter again in February 2013 for additional development, which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain an addendum opinion from the VA examiner.

In February 2013, the Board remanded this matter for a VA examination to determine the nature and etiology of the Veteran's heart condition.  Specifically, the examiner was asked to identify all current heart disorders and to indicate whether the disorders constitute a congenital or developmental defect or disease.  The Board proceeded to ask for opinions regarding conditions identified as congenital or developmental defects.  The Board also indicated that for current heart disorders that did not clearly and unmistakably pre-exist service or were clearly and unmistakably not aggravated in service, the examiner should indicate whether it is at least as likely as not that the current heart disorders were causally or etiologically related to active service.

In this case, the Veteran had a VA examination in May 2013.  The examiner indicated diagnoses of coronary artery disease and coarctation of the aorta and opined that the coarctation of the aorta is congenital and clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.  The opinion is supported by rationale.  The examiner said the etiology of the coronary artery disease is atherosclerosis; however, the examiner did not indicate whether it is at least as likely as not that the atherosclerosis is causally or etiologically related to active service.  Consequently, a remand is necessary to obtain an addendum opinion addressing the etiology of the Veteran's heart conditions other than coarctation of the aorta, to include atherosclerosis and coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file and any pertinent records on "Virtual VA" and/or "VBMS" to the examiner that conducted the May 2013 VA examination.  After review of the claims file, the examiner should identify all heart disorders diagnosed since October 2006, to include atherosclerosis and coronary artery disease, and for each diagnosed disorder, indicate whether it is at least as likely as not (50 percent probability or more) that the current heart disorder is causally or etiologically related to active service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the examiner that conducted the May 2013 examination is not available, another qualified examiner should be asked to provide the requested opinions.

2. Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in May 2013.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


